Opinión concurrente de la
Juez Asociada Señora Naveira de Rodón.
l-H
Concurrimos con el resultado de la opinion del Tribunal en cuanto dispone revocar “la sentencia recurrida y [devolver] el caso a J.A.S.A.P. para que ésta, luego de permitirle al re-currente examinar el escrito, continúe con los procedimientos establecidos por ley”. Entendemos que ese resultado lo funda-menta el derecho a la intimidad del recurrente López Vives, en lugar del fundamento del derecho de acceso a la informa-ción según Soto v. Srio. de Justicia, 112 D.P.R. 477 (1982), utilizado por la mayoría. (1)
La opinión del Tribunal correctamente expone la contro-versia en este caso de la siguiente forma:
En esta ocasión nos enfrentamos a otra dimensión del problema [de acceso a información bajo custodia del Go-*239bierno]: el derecho que tiene un ciudadano en un procedi-miento ante un tribunal administrativo a nivel apelativo a examinar en una etapa significativa del procedimiento un informe sobre su persona que fue el fundamento principal para una decisión en su contra. En particular se cuestiona la decisión de J.A.S.A.P. de negarle a un empleado un informe que motivó su destitución. (Énfasis nuestro.) Ante, pág. 229.
Certeramente se señala que se trata de una controversia nueva en el derecho de los ciudadanos a tener acceso a informa-ción en poder del Gobierno, pues se trata de información sobre la persona que la reclama. Las ocasiones en que este Tribunal ha elaborado sobre el derecho constitucional de acceso a la información, fundamentó el mismo en el derecho de libertad de expresión, Soto v. Srio. de Justicia, supra, y Santiago v. Bobb y El Mundo, Inc., 117 D.P.R. 153 (1986). Los intereses protegidos en esas ocasiones eran distintos a los que debemos proteger en esta ocasión. Aún no nos habíamos enfrentado al reclamo de un ciudadano por la información sobre su persona recopilada por el Gobierno. Por ello entendemos, según desa-rrollaremos adelante, que es el derecho a la intimidad del re-currente López Vives lo que apoya el acceso a esa información.
En Soto v. Srio. de Justicia, supra, reconocimos la dimen-sión constitucional del derecho de acceso a la información como uno basado en el principio democrático de autogobierno. Refrendamos las expresiones del ex Juez Asociado Serrano Geyls en Dávila v. Superintendente de Elecciones, 82 D.P.R. 264, 281 (1960), de que “ ‘[l]os ciudadanos de una sociedad que se gobierna a sí misma deben poseer el derecho legal de examinar e investigar cómo se conducen sus asuntos’ ”. (Én-fasis en el original.) También véanse: Santiago v. Bobb y El Mundo, Inc., supra, pág. 159; Richmond Newspapers, Inc. v. Virginia, 448 U.S. 555, 586-588 (1980) (Brennan, J., concurrente) , citada in extenso en Soto v. Srio. de Justicia, supra, págs. 491-492; Globe Newspaper Co. v. Superior Court, 457 *240U.S. 596, 604 (1982). (2) “‘Es preciso que el público, como soberano, tenga toda la información disponible a fin de dar instrucciones a sus servidores, el gobierno. Como postulado general, para que la democracia funcione no se puede ocultar información’.” Emmerson, The First Amendment and the Right to Know, 1976 Wash. U.L.Q. 1, 14 (1976), citado en Soto v. Srio. de Justicia, supra, pág. 493.
Aunque reconocemos que en este caso existen intereses de libertad de expresión, según lo expuesto en Soto v. Srio. de Jus-ticia, supra, predominan, no obstante, los intereses de intimi-dad en la información. (3) Por ello, entendemos es más co-rrecto acudir a la protección de la See. 8 de la Carta de Dere-chos de nuestra Constitución para fundamentar el derecho de acceso que tiene el recurrente López Vives a un informe “con-fidencial” sobre su persona en poder de la Policía de Puerto Rico. (4)
*241H-1

Derecho a la intimidad

Nuestra Constitución dispone que: “Toda persona tiene derecho a protección de ley contra ataques abusivos a su hon-ra, a su reputación y a su vida privada o familiar.” Art. II, Sec. 8, Const. E.L.A., L.P.R.A., Vol. 1, ed. 1982, pág. 292. En Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35, 59 (1986), expresamos que este derecho ha sido “objeto de amplia discu-sión en nuestra jurisprudencia. En P.R. Tel. Co. v. Martínez, 114 D.P.R. 328 (1983), reconocimos la supremacía de este de-recho como uno de los derechos de la personalidad, de índole innato y privado, inherente al hombre”. También véanse: Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); E.L.A. v. Hermandad de Empleados, 104 D.P.R. 436, 439-440 (1975); García Santiago v. Acosta, 104 D.P.R. 321, 324 (1975); Sucn. de Victoria v. Iglesia Pentecostal, 102 D.P.R. 20, 23 (1974).
A pesar de esa elocuente y constante jurisprudencia este Tribunal —al igual que en muchas otras jurisdicciones— no ha elaborado los .contornos mínimos de este derecho. Las ex-presiones más claras sobre el ámbito de esta garantía consti-tucional se señalaron en Whalen v. Roe, 429 U.S. 589, 598-600 (1977), de la siguiente forma:
The cases sometimes characterized as protecting “privacy” have in fact involved at least two different kinds of interests. One is the individual interest in avoiding disclosure of personal matters, and another is the interest in independence in making certain kinds of important decisions. (Escolios omitidos y énfasis nuestro.)
Esas expresiones sintetizan, en términos generales, la doctrina moderna del derecho a la intimidad. Nixon v. Administrator of General Services, 433 U.S. 425, 455-465 (1977); Tavoulareas v. Washington Post Co., 724 F.2d 1010, 1019 (1984); Barry v. City of New York, 712 F.2d 1554, 1558 (1983); Fadjo v. Coon, 633 F.2d 1172, 1175 (1981); *242J.P. v. DeSanti, 653 F.2d 1080, 1088 (1981); Duplantier v. United States, 606 F.2d 654, 669 (1979); Plante v. González, 575 F.2d 1119, 1127 y ss. (1978); L. Tribe, American Constitutional Law, Nueva York, The Foundation Press, 1978, págs. 886 y ss., 966-973; A. De Miguel Castaño, Derecho a la intimidad frente al derecho a la información. El ordenador y las leyes de protección de datos, 86 Rev. Gen. Leg. Jur. 319, 335 y ss. (1983); M. Seng, The Constitutional and Informational Privacy, or How So-Called Conservatives Countenance Governmental Intrusion Into a Person’s Private Affairs, 18 J. Mar. L. Rev. 871, 877 (1985); T. Gerety, Redefining Privacy, 12 Harv. C.R.-C.L. L. Rev. 233 (1977); Project, Government Information and the Rights of Citizens, 73 Mich. L. Rev. 971, 1221 y ss. (1975). Cf. Thornburgh v. Am. College of Obstetricians and Gynecologist, 54 L.W. 4618, 4623 (Op. de 1986). En este caso debemos elaborar sobre la modalidad de intimi-dad en la información personal, ya que no cae dentro de la denominada modalidad de autonomía —tomar decisiones im-portantes sobre la vida íntima o familiar sin la intervención del Estado.(5) Sobre esa modalidad, por ejemplo, véanse: Pueblo v. Duarte Mendoza, 109 D.P.R. 596 (1980) ; Figueroa Ferrer v. E.L.A., supra; Thornburg v. Am. College of Obstetricians and Gynecologist, supra; Roe v. Wade, 410 U.S. 113 (1973); Griswold v. Connecticut, 381 U.S. 479 (1965).
h-1 h-< h-i

Intimidad en la información personal

La modalidad de intimidad en la información de la persona no se ha definido adecuadamente; sus parámetros aún *243no se han fijado. Probablemente, debido a la existencia de leyes que reglamentan el uso de la información obtenida por el Gobierno, el derecho de acceso a la información a base de la libertad de expresión, al igual que la modalidad de intimidad en la información, no se ha desarrollado plenamente en la ju-risprudencia federal. Véase el Privacy Act, de 31 de diciembre de 1974, Pub. L. 93-579, 88 Stat. 1897, 5 U.S.C. sec. 552a; también véanse las leyes federales citadas en U.S. Congress, Office of Technology Assessment, Federal Government Information Technology: Electronic Record Systems and Individual Privacy, Washington, Gov’t. Printing Off., junio 1986, pág. 15, y en G. Trubow, Information Lato Overview, 18 J. Mar. L. Rev. 815, 824-825 (1985). Estas leyes, en la medida que cumplen con las garantías mínimas del derecho a la inti-midad en la información, reducen el riesgo del mal uso de los datos personales de los ciudadanos. En las jurisdicciones donde el acceso a la información personal está adecuadamente reglamentado el riesgo de intromisiones indebidas en el dere-cho a la intimidad se minimiza. Esta situación hace que los ciudadanos tarden en cobrar plena conciencia de los grandes daños que se pueden causar al infringírsele la libertad de con-trolar la información sobre su persona. (6) Gerety, op. cit., *244págs. 281 y 287 y ss.; Project, Government Information . . . , op. cit., págs. 1296-1297. Distinto a la violación de otros dere-chos, la intromisión indebida con el derecho a la intimidad suele producir daños personales irreparables. Tribe, op. cit., pág. 967; Gerety, op. cit., pág. 292. Esta situación se agrava en Puerto Rico, pues no existe una legislación similar al Privacy Act de 1974 (5 U.S.C. sec. 552a). (7)
Un elemento indispensable en el derecho a la intimidad —en sus dos modalidades— es el control que se le debe reco-nocer y proteger al ciudadano sobre los distintos valores in-mersos en este derecho: valores tales como la formación de la identidad, la vida íntima y familiar y la autonomía en la toma de decisiones importantes. Thornburgh v. Am. College of Obstetricians and Gynecologist, supra, págs. 4625-4627 (Stevens, J., concurrente); Nixon v. Administrator of General Services, supra, págs. 458-459; Plante v. Gonzalez, supra. “La prueba del polígrafo interviene directamente con los pensamientos y las ideas de la persona y ésta no tiene control sobre lo que divulga.” (Énfasis nuestro.) Arroyo v. Rattan Specialties, Inc., supra, pág. 49. “If there is a quintessential zone of hu*245man privacy it is the mind. Our ability to exclude others from our mental processes is intrinsic to the human personality.” (Escolio omitido y énfasis nuestro.) Long Beach City Emp. v. City of Long Beach, 719 P.2d 660, 663 (Cal. 1986). Tribe, op. cit., pág. 966; A. Westin, Privacy and Freedom, Nueva York, Atheneum, 1968, pág. 42; Trubow, op. cit., pág. 817; U.S. Congress, Federal Government Information Technology . .., op. cit., pág. 14; Gerety, op. cit., pág. 261 y ss.; Project, Government Information . . . , op. cit., pág. 1253; De Miguel Castaño, Derecho a la intimidad ..., op. cit, pág. 337.
El derecho de intimidad en la información personal tiene varias modalidades: (1) adquisición de esta información por el Gobierno: Thornburgh v. Am. College of Obstetricians and Gynecologist, supra; Whalen v. Roe, supra; Nixon v. Administrator of General Services, supra; E.L.A. v. P.R. Tel. Co., 114 D.P.R. 394 (1983); Arroyo v. Rattan Specialties, Inc., supra; Plante v. González, supra; Duplantier v. United States, supra; Barry v. City of New York, supra; Fadjo v. Coon, supra; Long Beach City Emp. v. City of Long Beach, supra; (2) retención prolongada por el Gobierno de la infor-mación adquirida: Whalen v. Roe, supra; Nixon v. Administrator of General Services, supra; Plante v. González, supra; Duplantier v. United States, supra; Barry v. City of New York, supra; (3) divulgación de esa información a terceros o a otras agencias del Gobierno, sin el previo consentimiento del ciudadano afectado. Rodriguez v. Scotiabank de P.R., 113 D.P.R. 210, 216-217 (1982); In re Carácter Público Exps. A.E.A., 116 D.P.R. 412 (1985); Tavoulareas v. Washington Post Co., supra; cf. Seattle Times Co. v. Rhinehart, 467 U.S. 20 (1984); California Bankers Assn. v. Shultz, 416 U.S. 21, 78-79 (1974) (Powell, J., concurrente), y (4) acceso del ciudadano a su información personal recopilada por el Go-bierno sobre su persona. Véase lo expuesto en la parte IV de *246esta opinión, infra; en general también véase a Tribe, op. cit., pág. 966 y ss. (8)
Independientemente de los valores inmersos en el derecho a la intimidad, la modalidad de intimidad en la información requiere protección constitucional; de lo contrario, otras ga-rantías fundamentales de nuestra Constitución podrían que-dar indebidamente inhibidas. Derechos tales como el de la libertad de expresión y de asociación muchas veces se coartan cuando se les requiere a individuos o grupos que informen al Gobierno las asociaciones políticas, culturales o de otra índole a las que pertenecen. Cf. Arroyo v. Rattan Specialties, Inc., supra (actividades gremiales); Eastland v. United States *247Servicemen’s Fund, 421 U.S. 491 (1975); N.A.A.C.P. v. Alabama, 357 U.S. 449 (1958); Project, Government Information . . . , op. cit., págs. 1287-1289. Esta información sólo se puede requerir cuando exista un propósito gubernamental im-portante o apremiante, según los intereses del caso. Hemos resuelto que el derecho a la intimidad en su modalidad de autonomía o en una fase combinada de autonomía e informa-ción, se violenta cuando se le requiere cierto tipo de informa-ción a las parejas que deciden divorciarse por mutuo acuerdo y cuando a un empleado, como norma general, se le requiere información sobre su vida íntima y familiar. Cf. Figueroa Ferrer v. E.L.A., supra; Arroyo v. Rattan Specialties, Inc., supra. En el ámbito federal también se ha resuelto que, como regla general, cuando a la mujer se le requiere recibir o brin-dar información relacionada a una decisión de practicarse un aborto se viola su derecho a la intimidad en la fase combinada. Thornburgh v. Am. College of Obstetricians and Gynecologist, supra. Este factor inhibitorio amerita que este Tribunal esté vigilante ante ese tipo de intromisión que aunque indirecta, resulta igualmente perjudicial.
¡> HH

Acceso a la información personal

El acceso a la información personal en poder del Gobierno es un elemento esencial para la protección del derecho a la in-timidad. Antes expresamos que el control del individuo sobre los elementos que componen las garantías a la intimidad es un valor esencial de este derecho. Sin acceso a la información personal no se puede controlar la confiabilidad de la misma, tampoco se sabría qué información personal retiene el Go-bierno, y cuánta información divulga a otras agencias o a terceras personas. Para que la persona pueda ejercer su de-recho a requerir que se corrija la información en poder del Gobierno es necesario el acceso. Cuando las instituciones del *248Gobierno toman decisiones o transmiten información personal a otras agencias sin el debido control y corrección por parte del individuo afectado, esa data puede constituir un mero “chisme institucional”. Decisiones importantes tomadas a base de esta información producen graves errores y dejan a la persona en un estado de completa indefensión frente a la ma-quinaria del Estado. Gerety, op. cit., pág. 287. (9) En el caso de autos, el Gobierno adquirió información sin permitirle al demandante acceso a ella. A base de esta información tomó la importante decisión de no permitirle continuar en la Policía y dejó plasmado en su expediente personal el resultado de la in-vestigación y su destitución como cadete. Todo esto lo hizo sin que el demandante tuviese la oportunidad de verificar la ve-racidad de la información utilizada por el Gobierno para lle-gar a esta determinación.
Para evitar el abuso en el uso de la información personal se han elaborado guías para su manejo. Las leyes que contie-nen estos parámetros y los autores que han comentado sobre estas guías, todos, incluyen el acceso a dicha información como un factor esencial para garantizar la garantía de intimidad y confiabilidad. Véanse: el Privacy Act de 1974 (5 U.S.C. see. 552a (d)); Ley de Personal del Servicio Público de Puerto *249Rico, Ley Núm. 5 de 14 de octubre de 1975, See. 5.8(4), 3 L.P.R.A. see. 1348(4); Westin, op. cit, pág. 325; U.S. Congress, Federal Government Information Technology . . . , op. cit., págs. 19-21; Trubow, op. cit, pág. 823; Gerety, op. cit; Project, Government Information Technology, op. cit, págs. 1253-1256; De Miguel Castaño, op. cit, págs. 320, 337-340. En países como Alemania, Austria, Bélgica, Dinamarca, Fran-cia, Inglaterra, Luxemburgo, Noruega, Suecia y Canadá se ha reconocido en leyes de protección de datos el acceso a la infor-mación personal. Ibíd, págs. 385-387. (10) Para que el ciuda-dano pueda ejercer el derecho de intimidad en la información —en cualquiera de las modalidades señaladas— es indispensable el acceso a dicha información. Por todo ello, concluimos que el derecho a la intimidad reconocido por nuestra Constitución incluye también el acceso a la información personal recopilada por el Gobierno, ya que esto constituye uno de los elementos vitales y esenciales de ese derecho.
Una vez concluido lo anterior debemos, pues, determinar el criterio de revisión a utilizarse cuando en relación con una solicitud de acceso a información personal el Estado, en este caso la Policía, niega el acceso a base del carácter confidencial de la información.
El Quinto Circuito de Apelaciones de Estados Unidos por voz del Juez Wisdom en Plante v. González, supra, fue el primer Tribunal Federal de Apelaciones en elaborar un criterio de revisión para seguirse en casos de derecho a la intimidad en la información, en su modalidad de divulgar información *250al Gobierno. (11) Dicho tribunal, luego de hacer un recuento de Whalen v. Roe, supra, y de Nixon v. Administrator of General Services, supra, expresó que el Tribunal Supremo federal no había brindado guías específicas sobre este punto. (12) Plante v. González, supra, págs. 1133-1134; y concluyó que para re-visar, el criterio de balance de intereses era el apropiado. In-dicó que “[s]omething more than rationality must be demonstrated”. Ibid. Señaló los intereses importantes que el Estado pretendía promover, y determinó que “[t]he question is whether the Sunshine Amendment significantly promotes [the important state concerns and goals]”. Ibid.(13)
El Sexto Circuito de Apelaciones en J.P. v. De Santi, supra, pág. 1088, al igual que el Tercer Circuito —United States v. Westinghouse Elec. Corp., 638 F.2d 570, 577-578 (1980) — y el Segundo Circuito —Barry v. City of New York, supra, pág. 1559— se han unido al criterio de revisión desa-rrollado por el Quinto Circuito en Plante v. González, supra, al expresar que “some form of intermediate scrutiny or balancing approach is appropriate as a standard of review”.
El Tribunal de Apelaciones para el Distrito de Columbia se unió a esa corriente, pero de forma más flexible. Tavoula*251reas v. Washington Post Co., supra, pág. 1023. (14) Ese tribunal expresó: “We add, however, that our adoption of a balancing approach does not preclude in all circumstances the government’s need to present a compelling interest to justify an intrusion. Indeed, when the intrusion is ‘Severe’, a compelling interest is required to justify the intrusion. ‘Severe’ intrusion includes public dissemination of confidential information as opposed to disclosure of such information only to the government or other litigants.” (Énfasis suplido.)
En E.L.A. v. P.R. Tel. Co., supra, pág. 403, hicimos un análisis bajo la Sec. 10 del Art. II de nuestra Constitución similar al adoptado por los tribunales federales para determi-nar la razonabilidad de la citación administrativa allí im-pugnada. (15) Bajo ese examen de intimidad —a base de la See. 10 de nuestra Carta de Derechos— se ratificó que “el cri-terio dominante debe continuar siendo la existencia de una ex-pectativa razonable de que se respete la intimidad del indivi-duo”. E.L.A. v. P.R. Tel. Co., supra, pág. 403; Pueblo v. Lebrón, 108 D.P.R. 324, 331 (1979); Katz v. United States, 389 U.S. 347 (1967). Concluimos que, de acuerdo a los hechos es-pecíficos del caso, la invasión a la intimidad era mínima, pues, “no [estaba] envuelto [allí] el derecho a la asociación, la secretividad de las comunicaciones y papeles propios, la digni-dad de su persona, la inviolabilidad de su morada sin orden judicial suficiente y derechos análogos — frente a la clara ne-cesidad de acceso a información estrictamente limitada, como la que se [requería allí], para el cumplido ejercicio del poder investigativo del Estado bajo la autoridad concedida por man-*252dato expreso de ley”. (Énfasis suplido.) E.L.A. v. P.R. Tel. Co., supra, págs. 403-404. Como se observará, al constituir los hechos sólo una invasión mínima a la intimidad y no estar involucrados otros valores fundamentales, implícitamente acogimos el criterio flexible de balance de intereses. Así en Arroyo v. Rattan Specialties, Inc., supra, donde estaban com-binadas las dos modalidades de intimidad —autonomía e in-formación— y la invasión a la intimidad no era mínima, usa-mos el criterio estricto de revisión. En Arroyo v. Rattan Specialties, Inc., supra, los intereses económicos del deman-dado no pudieron superar los intereses del demandante en evi-tar que el patrono se inmiscuyera en su vida íntima y familiar y que pudiera obtener, de forma indebida, información sobre las actividades personales, gremiales o políticas del señor Arroyo.
V

Conclusión

Aplicando la doctrina expuesta llegamos, pues, al mismo resultado que anuncia la opinión del Tribunal. En este caso el señor López Vives reclama acceso a información que sobre su persona tiene la Policía de Puerto Rico como resultado de una llamada investigación confidencial. Esa información puede revelar trazos de la personalidad del peticionario; por ejem-plo, puede incluir sus hábitos y costumbres, los grupos de amistad, de trabajo o de otra índole con los cuales él suele aso-ciarse. El peticionario tiene derecho de acceso a esa informa-ción para poder requerirle a la Policía que corrija cualquier data incorrecta o para poder suplir información que comple-mente o explique la conducta descrita en el informe. (16) De *253esta forma, la Policía podrá tomar una decisión más correcta sobre la permanencia del cadete López Vives en su trabajo.
La expectativa de intimidad del peticionario de tener ac-ceso a su información personal es muy grande. Existen leyes —federales y estatales— que en situaciones similares otorgan el derecho al acceso solicitado. Cf. Privacy Act, 5 U.S.C. sec. 552a (d); Ley de Personal del Servicio Público, Ley Núm. 5 de 14 de octubre de 1975, See. 5.8 (4), 3 L.P.R.A. see. 1348 (4). La doctrina del debido proceso de ley procesal abona a esa con-clusión. Véanse: Santiago v. Trib. Exam. de Médicos, 118 D.P.R. 1 (1986); Alicea v. Córdova, 117 D.P.R. 676 (1986) (Naveira de Rodón, J., concurrente); Román v. Trib. Exam. de Médicos, 116 D.P.R. 71 (1985); Vélez Ramírez v. Romero Barceló, 112 D.P.R. 716, 729 (1982). El Art. 21 del Regla-mento de la Policía de Puerto Rico —véase el Apéndice de esta opinión— fortalece esa expectativa de intimidad. Ese interés hay que pesarlo contra el interés de secretividad le-vantado por la Policía.
Los intereses adelantados por el Estado, arguiblemente, son: (1) reclutar los mejores cadetes para el Cuerpo de la Po-licía, lo que lleva consigo el interés de mejorar la seguridad pública; (2) mantener la seguridad de las personas que de al-guna forma intervinieron en la investigación realizada al cadete, y (3) mantener la confidencialidad del procedimiento de investigación. Los tres intereses mencionados son impor-tantes y en ocasiones constituyen valores apremiantes que merecen gran protección. Sin embargo, este análisis lo debe-mos realizar según las circunstancias particulares de cada caso.
El manto de confidencialidad sobre el informe del peticio-nario no adelanta significativamente los intereses anunciados. En este caso se conocían los nombres de las personas que brin-daron información a la Policía. Opinión del Tribunal, ante, pág. 236. El proceso y los mecanismos investigativos de la Po-licía no corren ningún riesgo de ser divulgados. Lo que solicitó *254el peticionario fue el informe final con los datos personales de él, no las técnicas investigativas de la Policía.(17) Debe te-nerse presente también que estamos ante una investigación terminada y no en proceso. Los elementos de seguridad pú-blica son importantes; sin embargo, en este caso en particular no son tan significativos. La forma en que mejor se beneficia a la Policía, y por ende la seguridad pública en general, es tomando una decisión bien informada sobre las aptitudes y capacidades del peticionario. Esto se consigue precisamente permitiendo el acceso solicitado. (18) Las otras etapas del pro-cedimiento deliberativo —en cuanto a la permanencia del cadete en el Cuerpo de la Policía— permanecen inalteradas al permitir el acceso. Brindar esa información no significa que el cadete formará parte automáticamente del Cuerpo de la Policía.
Resumiendo, el peticionario López Vives tiene una gran expectativa de intimidad en lograr acceso a su información personal. Después de todo, existen en Puerto Rico leyes aná-logas —federales y estatales— que permiten el acceso solici-tado en circunstancias similares. Y, finalmente por parte del Estado, los intereses importantes o apremiantes de la Policía no se adelantan significativamente con la medida tomada, mientras que el derecho del peticionario a la intimidad sí se afecta significativamente.
Por todo lo anterior, concurrimos con el resultado anun-ciado en la opinión del Tribunal.
*255APÉNDICE
Artículo 21 del Reglamento de Personal de la Policía de Puerto Rico
Art 21 — EXPEDIENTES DE EMPLEADOS
Los expedientes de los empleados deberán reflejar el his-torial completo de éstos desde la fecha de su ingreso original al servicio público hasta el momento de su separación defini-tiva. La Policía de Puerto Rico será responsable de la conser-vación, custodia y mantenimiento de los expedientes de los empleados, según se dispone más adelante...:
1. Los expedientes de los empleados se clasificarán como ac-tivos o inactivos. Se considerarán expedientes activos los correspondientes a empleados que se mantengan vincula-dos al servicio, e inactivos los expedientes de los emplea-dos que se han desvinculado del servicio.
2. A todo empleado a quien se le extienda cualquier tipo de nombramiento, se le abrirá un expediente, que se identifi-cará con el nombre completo del empleado y el número de seguro social. En este expediente se archivará y conser-vará, entre otros, los siguientes documentos:
a. Historial personal
b. Examen médico
c. Copia autenticada del certificado de nacimiento
d. Notificación de nombramiento y juramento
e. Informes de cambios en cuanto a status, sueldo, clasifi-cación, etc.
f. Evaluaciones sobre el trabajo del empleado
g. Documentos que reflejen la concesión de aumentos de sueldos o cualquier otro aspecto relacionado con la re-tribución
h. Cartas de reconocimiento por altas ejecutorias, exce-lencia en el servicio, o mejoras administrativas
i. Documentos que reflejen acciones disciplinarias, así como resoluciones de la Junta de Apelaciones al res-pecto
j. Certificaciones de servicios prestados al Gobierno
*256k. Cartas de enmiendas a documentos que formen parte del expediente
l. Comunicaciones sobre ascensos, traslados y descensos
m. Récord de adiestramientos
n. Documentación relacionada con la participación de em-pleados en el Sistema de Retiro de los Empleados del Gobierno y sus instrumentalidades
o. Documentos sobre becas o licencias para estudios, con o sin sueldo, tales como contratos, evidencia de estudios y solicitudes y autorizaciones de pago de matrícula
p. Récord de licencias
q. Récord de accidentes por causas ocupacionales
r. Autorizaciones de descuento de sueldo para cuotas de asociaciones, obligaciones contraídas con el Sistema de Retiro, la Asociación de Empleados u otras autorizadas por ley. Los expedientes de los empleados deberán in-cluir una relación de los documentos contenidos en los mismos.
3. Se enviará a la Administración de los Sistemas de Retiro dos (2) copias de todos aquellos documentos que reflejen el historial y acciones de personal de cada empleado (con excepción de los casos de empleados con status transitorio en puestos de duración fija), tales como:
a. Historial personal
b. Examen médico
c. Copia autenticada del certificado de nacimiento
d. Notificación de nombramiento y juramento
e. Informes de cambios
f. Cartas de reconocimiento, amonestaciones, castigos, notificación de ascensos, traslados y descenso.
4. Examen de los expedientes
a. El custodio de los expedientes de los empleados de la Policía de Puerto Rico será el oficial de personal.
b. Los expedientes individuales de los empleados tendrán carácter confidencial y podrán ser examinados por la Policía únicamente para fines oficiales o cuando lo au-torice por escrito el propio empleado para otros fines. Los custodios de los expedientes serán responsables por la confidencialidad, y el uso o divulgación en forma es-*257crita u oral de la información contenida en los expe-dientes.
c. Todo empleado tendrá derecho a examinar su expe-diente en compañía del custodio de los expedientes. En caso de que el empleado esté incapacitado por razón de enfermedad física que le impida asistir personalmente al examen del expediente, podrá autorizar por escrito a un representante para que lo examine. En el caso de que el impedimento sea incapacidad mental, el expe-diente podrá ser examinado por la persona que sea de-signada tutor por el tribunal correspondiente. La so-licitud o autorización escrita para examinar expedien-tes deberá radicarse ante el Negociado de Personal de la Policía de Puerto Rico, por lo menos con tres (3) días de antelación a la fecha en que se solicita el exa-men, la cual formará parte del expediente del empleado.
d. Los empleados podrán obtener copia de los documen-tos contenidos en sus expedientes mediante el pago del costo de reproducción, más cualesquiera derechos que por ley se exigieren. Las solicitudes de copia se harán por escrito con no menos de cinco (5) días de antela-ción. En el plazo indicado, se entregará copia del docu-mento solicitado.
e. Los custodios de los expedientes podrán delegar en sub-alternos la representación oficial, a los fines del exa-men del expediente.
4. [ate]* Conservación y disposición de los expedientes— Se conservará [n] y mantendrá [n] archivados, firmemente adheridos, todos los documentos pertenecientes al expe-diente individual de empleados activos e inactivos.
La disposición de los expedientes de los empleados se hará conforme a las siguientes normas:
a. En el caso de todo empleado que se separe del servicio por cualquier causa, se retendrá y conservará el expe-diente personal inactivo por un período de cinco (5) años. La disposición final se hará conforme a las nor-*258mas del Reglamento para la Administración del Pro-grama de Conservación y Disposición de Documentos Públicos en la Rama Ejecutiva,
b. En el caso de que un empleado que se haya separado del servicio se reintegre a un puesto en la Policía de Puer-to Rico antes del período de cinco (5) años, ésta reac-tivará el expediente e incorporará los documentos subsiguientes que correspondan a la reanudación y con-tinuación de sus servicios. Si otra agencia solicita el expediente del empleado por razón de que éste se haya reintegrado al servicio, se le remitirá a dicha agencia el expediente del empleado en un período no mayor de treinta (30) días siguientes a la fecha de la solicitud, a fin de que todo el historial del empleado en el servicio público se conservare en un solo expediente.
Si el empleado separado solicitara una pensión de un sistema del retiro del Gobierno de Puerto Rico, tal sis-tema podrá solicitar el expediente del ex-empleado y la Policía de Puerto Rico lo remitirá al sistema. En ade-lante el sistema de retiro conservará el expediente,
d. En todo caso en que ocurra la muerte de un empleado activo que no sea participante del Sistema de Retiro de los Empleados del Gobierno de Puerto Rico, la Policía de Puerto Rico conservará el expediente y dispondrá de él de acuerdo a los normas del Reglamento para la Ad-ministración del Programa de Conservación y Disposi-ción de Documentos de la Rama Ejecutiva. En caso de que el empleado sea un participante de dicho sistema de retiro, se enviará el expediente al Sistema de Re-tiro, junto con el Informe de Cambio notificando el fa-llecimiento.
Siempre que se transfiera un expediente de un em-pleado o de un ex-empleado de la Policía de Puerto Rico a una agencia comprendida en la Administración Central o a un Administrador Individual, se preparará una certificación de los documentos que se incluyen en el expediente y la agencia que lo recibe verificará y certificará el recibo de los documentos,
f. Luego de que un expediente se mantenga inactivo cinco (5) años en la Policía de Puerto Rico, se preparará una tarjeta acumulativa de los servicios prestados por *259el empleado, incluyendo todas las acciones de personal, indicando la fecha en que éstas se llevaron a cabo y los salarios devengados. La información incluida en la tar-jeta acumulativa constituirá un resumen completo del historial del empleado. El custodio de los expedientes certificará la veracidad de la información y se procederá con el expediente de conformidad con el Reglamento del Programa de Conservación y Disposición de Docu-mentos Públicos en la Rama Ejecutiva.
g. Los formularios y cartas que formen parte del expe-diente se conservarán por el tiempo que se conserve el expediente.
h. Los documentos correspondientes a la acumulación y uso de licencias se conservarán por un período máximo de cinco (5) años, al cabo de los cuales se retirarán para disposición. No obstante, podrá destruirse todo récord de asistencia inmediatamente después de haber sido intervenido por la Oficina del Contralor.
i. Los documentos referentes a deudas al erario u obliga-ciones de los empleados se retendrán en los expedientes hasta tanto se haya saldado la deuda, o aprobado los cursos en el caso de becas, licencias o pagos de matrí-cula.
j. Se mantendrá un registro en el expediente del em-pleado de los documentos que hayan sido dispuestos al completar el tiempo de conservación.
5. Otros documentos relativos a la administración de personal se conservarán de acuerdo a las siguientes disposicio-nes:
a. Los documentos referentes a la clasificación de los puestos se conservarán mientras exista el puesto, inde-pendientemente de su evolución. Luego de que se eli-mine el puesto se mantendrá inactivo por un (1) año, y se procederá a su disposición de acuerdo al Regla-mento del Programa de Conservación y Disposición de Documentos Públicos en la Rama Ejecutiva.
b. Las certificaciones de elegibles se mantendrán activas por un (1) año, a partir de la fecha de expedición. Luego se conservarán inactivas por otro año y se dis-pondrá de ellas de acuerdo al Reglamento para la Con-*260servación y Disposición de Documentos Públicos en la Rama Ejecutiva.
c. Los registros de elegibles se conservarán inactivos por un (1) año, a partir de la fecha de cancelación o venci-miento, y se dispondrá de ellos de acuerdo a las disposi-ciones del Reglamento para la Conservación y Disposi-ción de Documentos Públicos en la Rama Ejecutiva.
d. Las solicitudes de examen de personas que resulten inelegibles en los exámenes se conservarán por seis (6) meses. Las solicitudes de examen de las personas que resulten elegibles se conservarán por el tiempo que dure la vigencia del registro. Se dispondrá de ambas de conformidad a las disposiciones del Reglamento para la Conservación y Disposición de Documentos Pú-blicos en la Rama Ejecutiva. (Énfasis suplido.) Págs. 166-173.

 Estamos conformes plenamente con las expresiones del Tribunal sobre la protección a los derechos humanos y el ámbito de aplicabilidad de nuestra Constitución. Ante, pág. 426-427.
Precisamente en esta área de litigación donde se cuestiona la invasión a la intimidad, se entiende que el esquema constitucional federal le brinda mayor campo de acción a los Estados. L. Tribe, American Constitutional Law, New York, The Foundation Press, 1978, pág. 969.


En la jurisdicción federal luego de Globe Newspaper Co. v. Superior Court, 457 U.S. 596 (1982), véase Press-Enterprise Co. v. Superior Court of Cal., 464 U.S. 501 (1984); Press-Enterprise Co. v. Superior Court of Cal., 54 L.W. 4869 (1986).


La opinión del Tribunal fundamenta en parte su decisión en la ga-rantía constitucional de debido proceso de ley; al así hacerlo le reconoce im-plícitamente intereses de libertad o de propiedad al demandado. Entendemos que por el fundamento de derecho a la intimidad, See. 8, Art. II de nuestra Constitución podemos disponer del caso sin necesidad de entrar en ese plan-teamiento.


 Ei Reglamento de Personal de la Policía de Puerto Rico de 3 de julio de 1981 dispone en el Art. 21 lo relacionado con el expediente de los em-pleados a quienes se les ha extendido cualquier tipo de nombramiento. Esta disposición beneficia a los cadetes de la Policía al igual que a los demás em-pleados de dicho Cuerpo. Véase la definición de Guardia-Cadete en el Art. 4(12) de dicho reglamento. Como norma general el citado Art. 21 le confiere a los empleados de la Policía acceso a su expediente personal. Sin embargo, el mismo no dispone criterios para determinar cuándo un empleado tiene ac-ceso al informe que es resultado de una investigación confidencial y que se ha hecho formar parte de su expediente. El mismo problema existiría de aplicar la Ley de Personal del Servicio Público, Ley Núm. 5 de 14 de octu-bre de 1975, See. 5.8(4), 3 L.P.R.A. see. 1348(4), la cual confiere al empleado acceso a su expediente personal. Por lo ilustrativo que es el Art. 21 en cuanto a la reglamentación del expediente personal y el acceso de los empleados al mismo, lo hemos incluido como Apéndice de esta opinión.


 Estas dos categorías amplias —autonomía e información— constitu-yen un mínimo conceptual; los miembros de la Comisión Constituyente tu-vieron la intención de plasmar en nuestra Constitución una garantía más amplia del derecho a la intimidad. Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978); Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 85 (1986), y E.L.A. v. Hermandad de Empleados, 104 D.P.R. 486 (1975).


 En Whalen v. Roe, 429 U.S. 589, 605-606 (1977), unos ciudadanos impugnaron un esquema de ley de Nueva York que requería y mantenía in-formación sobre ciertos medicamentos y drogas recetadas. El Tribunal Supremo convalidó ese esquema de ley basándose en gran medida en las garan-tías de confidencialidad y seguridad que tenía el esquema legislativo impug-nado. En esa ocasión el Juez Stevens al emitir la opinión del Tribunal expresó:
“A final word about issues we have not decided. We are not unaware of the threat to privacy implicit in the accumulation of vast amounts of personal information in computerized data banks or other massive government files. The collection of taxes, the distribution of welfare and social security benefits, the supervision of public health, the direction of our Armed Forces, and the enforcement of the criminal laws all require the orderly preservation of great quantities of information, much of which is personal in character and potentially embarrasing or harmful if disclosed. The right to collect and use such data for public purposes is typically ac*244companied by a concomitant statutory or regulatory duty to avoid unwarranted disclosures. Recognizing that in some circumstances that duty arguably has its roots in the Constitution, nevertheless New York’s statutory scheme, and its implementing administrative procedures, evidence a proper concern with, and protection of, the individual’s interest in privacy. We therefore need not, and do not, decide any question which might be presented by the unwarranted disclosure of accumulated private data —whether intentional or unintentional— or by a system that did not contain comparable security provisions.” (Énfasis nuestro y escolio omitido.)


 Adviértase que el Privacy Act se está revisando por el Congreso de Estados Unidos. La crítica constante a esa legislación es su incapacidad para realizar los objetivos que le dieron vida: proteger adecuadamente la data personal de los ciudadanos, proveer para que éstos puedan controlar el uso de su información y establecer mecanismos adecuados para el uso co-rrecto por el Gobierno de dicha información. U.S. Congress, Office of Technology Assessment, Federal Government Information Technology: Electronic Record System and Individual Privacy, Washington, Gov’t. Printing Off., junio 1986, págs. 4-8.


E1 profesor Tribe, op. cit., págs. 966-967, explica:
“Among the rights of personality that should be of central concern are those that relate to the presentation of self ... in the more general sense of controlling the mass of information by which the world defines one’s identity. Of concern here are neither techniques of information-gathering that independently offend such constitutional guarantees as those of the first and fourth amendments, as in unlawful search and seizure, nor independently unconstitutional uses of information already in government’s possession, nor even those informational probes thought to be objectionable because they unduly chill the exercise of otherwise protected rights of personal choice with respect to expression or association or some other specially protected sphere of action, but something at once more general and elusive.
“Of concern in this section is any system of governmental information-gathering, information-preservation, and/or information-dissemination that threatens to leave individuals with insufficient control over who knows what about their lives. Such control must be understood as a basic part of the right to shape the ‘self’ that one presents to the world, and on the basis of which the world in turn shapes one’s existence.
“At stake, therefore, is not the relatively narrow set of fourth amendment safeguards but the more general guarantee that liberty will not be infringed without due process of law. Government should be recognized to have a duty to provide reasonable assurance (1) that it is not needlessly or in breach of the terms on which information was gathered, (a) maintaining or (b) releasing (or encouraging maintenance or release of) information about people, however accurate; and (2) that such information as government either maintains or releases (or encourages others to maintain or release) is indeed as accurate as it can reasonably be made.” (Énfasis su-plido.)


T. Gerety, Redefining Privacy, 12 Harv. C.R.-C.L. L. Rev. 233, 287 (1977), expresa que cuando el Gobierno transmite información o toma deci-siones a base de información personal sobre la que no se ha tenido control, “the information is not usually made public but simply passed on in violation either of the original confidence, if any, or else of the original purpose for which it was gathered and stored. This comes, trivially, to a kind of institutionalized gossip, and its vice is its tendency to distortion and incompleteness, tempting others to make decisions about us, as gossips will, behind our backs and on uncertain grounds.
“What is not at all trivial about this is that the gossip and the decisions based upon it are institutionalized at such a level and to such an extent as to deprive us of autonomy in information at just those points where autonomy in other important life-choices is at stake. We are often forced to present ourselves for judgments by others occupying decisive institutional positions in our society and in our lives: they will make judgments about a job, a mortgage, or even a sentence or parole”.


 Una encuesta de opinión pública realizada en Estados Unidos de-terminó que “[overwhelming mayorit[y] of the public ,and leadership groups think that people should have access to any files that the federal government has on them regardless of the expense and the time consumed by government agencies in responding to such request”. Harris & Asoc., y Westin, editor, The Dimensions of Privacy: A National Opinion Research Survey of Attitudes Toward Privacy, Nueva York, Garland Publ., 1981, págs. 9, 39-40.


En ese caso varios senadores del estado de Florida impugnaron la validez constitucional de una ley que les requería divulgar información sobre sus finanzas a una comisión del Gobierno. En esa ocasión el Quinto Circuito expresó “[o]ur problem in this section is to determine the proper standard of review of the claims, then apply it. The answer is not easy.” Plante v. González, 575 F.2d 1119, 1130 (1978).


E1 Tribunal Supremo de Estados Unidos no identificó el criterio de revisión que usó en Whalen v. Roe, supra, y en Nixon v. Administrator of General Services, 433 U.S. 425 (1977); sin embargo, en Nixon v. Administrator of General Services el tribunal expresó: “any intrusion must be weighed against the public interest.” (Enfasis nuestro.) Ibid., pág. 458. Y luego se refirió a la validez de la ley impugnada en términos de reasonableness. Ibid., pág. 460.


Ese Circuito consistentemente ha confirmado el uso de este criterio. Duplantier v. United States, 606 F.2d 654, 669-671 (1979); Fadjo v. Coon, 633 F.2d 1172, 1176 (1981).


En esta ocasión se citó parte del voto concurrente del Juez Brennan en Whalen v. Roe, supra: “Broad dissemination by state officials of [personal] information . . . would presumably be justified only by compelling-state interests.”


En esa ocasión la Oficina de Asuntos Monopolísticos del Departa-mento de Justicia requirió de la Puerto Rico Telephone Co. el nombre del usuario, dirección, fecha de instalación y nombre de usuario previo relacio-nado con ciertos números de teléfonos.


E1 acceso a este tipo de información también es necesario para otros propósitos tales como, el poder solicitar que la información se elimine del expediente o que no se divulgue a otras agencias o departamentos del Gobierno o a terceras personas.


A1 igual que a la mayoría, nos llama la atención que parte del con-tenido del llamado “informe confidencial” se hizo formar parte del alegato de la parte recurrida que es un documento público.


 Siguiendo este procedimiento se le da una garantía adicional de debido proceso de ley al peticionario.


En el texto de esta regla el número cuatro está repetido y no aparece ninguna sección como 4(c) y 4(e).